Exhibit 99.1 RR DONNELLEY REPORTS FIRST QUARTER 2017 RESULTS Chicago, May 2, 2017 – R.R. Donnelley & Sons Company (NYSE: RRD) (“RRD”) today reported financial results for the first quarter 2017. Unless otherwise noted, today’s results represent RRD following the October 1, 2016 spinoffs of LSC Communications, Inc. (“LSC”) and Donnelley Financial Solutions, Inc. (“Donnelley Financial”) which are presented as discontinued operations for periods prior to October 1, 2016. Further, all references to the number of shares and per share amounts have been retroactively adjusted to give effect to the one-for-three reverse stock split which took place October 1, 2016 immediately following the spinoffs.
